      Case 2:19-cv-00177-MCE-AC Document 73 Filed 08/18/20 Page 1 of 3


 1   Andrew A. August (State Bar No. 112851)
     Kevin F. Rooney (State Bar No. 184096)
 2   STEYER LOWENTHAL BOODROOKAS
      ALVAREZ & SMITH LLP
 3   235 Pine Street, 15th Floor
     San Francisco, California 94104
 4   Telephone: (415) 421-3400
     Facsimile: (415) 421-2234
 5   E-mail:      aaugust@steyerlaw.com
                  krooney@steyerlaw.com
 6
     Attorneys for Plaintiffs and Counter-Defendants
 7   Innovative Bowling Products, LLC, John Jameson
     and David Lynch
 8
     Jonathan W. Hughes, SBN 186829
 9   ARNOLD & PORTER KAYE SCHOLER LLP
     3 Embarcadero Center, Floor 10th
10   San Francisco, CA 94111-4024
     Telephone: (415) 471-3156
11   Facsimile: (415) 471-3400
     Email:        jonathan.hughes@arnoldporter.com
12
     Attorneys for Defendants Exactacator, Inc., James Nesbitt,
13   Barbara Nesbitt, Shelley Rogers, John Nakashima, Nakashima
     Golf, Inc., and Stephen Groom
14
                                          UNITED STATES DISTRICT COURT
15
                                        EASTERN DISTRICT OF CALIFORNIA
16
                                             SACRAMENTO COURTHOUSE
17
     INNOVATIVE BOWLING PRODUCTS, LLC,                   Case No. 2:19-cv-00177-MCE-AC
18   a Pennsylvania limited liability company, JOHN
     JAMESON, an individual, and DAVID                   Hon. Morrison C. England, Jr.
19   LYNCH, an individual,
                                                         STIPULATION AND ORDER
20                                 Plaintiffs,           EXTENDING DEADLINES FOR
                                                         COMPLETION OF FACT DISCOVERY,
21            v.                                         EXPERT WITNESS DISCLOSURES
                                                         AND DISPOSITIVE MOTIONS
22   EXACTACATOR, INC., a California
     corporation; JAMES NESBITT, an individual;
23   BARBARA NESBITT, an individual; JOHN
     NAKASHIMA, an individual; STEPHEN                   Date Action Filed: Jan. 25, 2019
24   GROOM, an individual; SHELLEY ROGERS,               Trial Date: Not Set
     an individual; NAKASHIMA GOLF, INC., a
25   California corporation,

26                                 Defendant.

27
     AND RELATED COUNTERCLAIM.
28

     STIPULATION AND ORDER EXTENDING DEADLINES FOR COMPLETION OF FACT DISCOVERY,
     EXPERT WITNESS DISCLOSURES AND DISPOSITIVE MOTIONS   CASE NO. 2:19-CV-00177-MCE-AC
     1822596.1 - IBP.EXACTACATOR
         Case 2:19-cv-00177-MCE-AC Document 73 Filed 08/18/20 Page 2 of 3


 1            WHEREAS, on April 8, 2020, the Court issued an order modifying its Initial Pretrial
 2   Scheduling Order (ECF No. 3.) to extend the deadlines for discovery and dispositive motions.
 3   (ECF No. 65);
 4            WHEREAS, the Defendants’ Motions to Dismiss and Motion to Strike (the “Motions”)
 5   were fully briefed on January 30, 2020 (ECF No. 47);
 6            WHEREAS, on February 25, 2020, Defendant Stephen Groom filed an unopposed
 7   Motion to Extend Deadlines for Completion of Fact Discovery, Expert Witness Disclosures, and
 8   Dispositive Motions (ECF No. 57), which the Court granted on April 8, 2020 (ECF No. 64) and
 9   thereby modified its Initial Pretrial Scheduling Order;
10            WHEREAS, the parties agreed that in the interest of saving all parties’ time, money and
11   resources pending the Court’s ruling on the motions, and due to the complicating scheduling
12   issues resulting from the Covid-19 pandemic (Plaintiffs are residents of Pennsylvania), they
13   would temporarily refrain from proceeding with discovery and related motions until the Court
14   decided the Motions;
15            WHEREAS, On July 31, 2020, the Court issued an order granting in part and denying in
16   part Exactacator Inc.’s Motion to Dismiss and to Strike, and denying the Motion to Dismiss filed
17   by Defendants Jim and Barbara Nesbitt, Shelley Rogers, John Nakashima, and Nakashima Golf,
18   Inc.. (ECF No. 68);
19            THEREFORE, the Parties jointly request the Court modify its existing scheduling order
20   (ECF 64) as follows:
21            1.       The deadline for the completion of non-expert discovery shall be extended from
22   July 20, 2020 up to and through January 22, 2021;
23            2.       The deadline for the parties’ initial designation of expert witnesses shall be
24   extended from September 18, 2020 up to and through to February 26, 2021;
25            3.       The deadline for the parties’ supplemental designation of expert witnesses shall be
26   extended from October 19, 2020 up to and through March 26, 2021;
27   ///
28
     {                                                         1
     STIPULATION AND ORDER EXTENDING DEADLINES FOR COMPLETION OF FACT DISCOVERY, EXPERT WITNESS DISCLOSURES AND
     DISPOSITIVE MOTIONS                                                                                          Case No.
      1822596.1 - IBP.EXACTACATOR
         Case 2:19-cv-00177-MCE-AC Document 73 Filed 08/18/20 Page 3 of 3


 1            4.       The deadline for the filing of dispositive motions shall be extended from January
 2   19, 2021 up to and through April 30, 2021;
 3            SO STIPULATED.
 4
     DATED: August 18, 2020                               ARNOLD & PORTER KAYE SCHOLER LLP
 5

 6
                                                          By: /s/ (as authorized, 08/17/2020)
 7                                                           JONATHAN W. HUGHES
                                                             Attorneys for Defendants Exactacator,
 8                                                           Inc., James Nesbitt, Barbara Nesbitt,
                                                             Shelley Rogers, John Nakashima,
 9                                                           Nakashima Golf, Inc., and Stephen
                                                             Groom
10

11   Dated: August 18, 2020                               STEYER LOWENTHAL BOODROOKAS
                                                          ALVAREZ & SMITH LLP
12

13                                                        By: /s/ Andrew A. August
                                                             Andrew A. August
14                                                           Kevin F. Rooney
                                                             Attorneys for Plaintiffs
15                                                           Innovative Bowling Products, LLC., John
                                                             Jameson, and David Lynch
16

17
              IT IS SO ORDERED.
18
     Dated: August 18, 2020
19

20

21

22

23

24

25

26

27

28
     {                                                         2
     STIPULATION AND ORDER EXTENDING DEADLINES FOR COMPLETION OF FACT DISCOVERY, EXPERT WITNESS DISCLOSURES AND
     DISPOSITIVE MOTIONS                                                                                          Case No.
      1822596.1 - IBP.EXACTACATOR
